DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 14, 2021 has been entered.

Response to Arguments
Applicant's arguments filed April 14, 2021 have been fully considered but they are not persuasive with respect to the rejection of claims 14 and 27 under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 

In response to the applicant’s argument that the recited limitations in claims 14 and 17 describe how the first upper bound relates to the second-type measurement (see page 14), claims 14 and 17 are rejected under 35 U.S.C. 112(a) as failing to sufficient detail so that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. (See MPEP 2163) Even though the second-type measurement belongs to a target interval having a first upper bound, the specification, at the time the application was filed, does not describe how the second-type measurement value is “used for determining” a first upper bound nor does the specification describe a relationship between the second-type measurement value and the first upper bound such that one skilled in the art can determine the first upper bound based on the second-type measurement value. Therefore, the rejection is not withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-14 and 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regard to claims 1 and 3, the specification, at the time the application was filed, does not describe: (a) how a “first-type measurement” is used to acquire a “first-type measurement value” (see claim 1, lines 3-4 and claim 3, lines 4-5) and (b) how a “target second-type measurement” is used to acquire a “target second-type measurement value” (see claim 1, lines 10-11 and claim 3, lines 10-11) in such a way as to convey that a joint inventor, or for pre-AIA  the inventor(s), had possession of the claimed invention. The detailed description provides examples of the “first-type measurement,” the “first-type measurement value,” the “target second-type measurement” and the “target second-type measurement value” but does not describe how a measurement and its corresponding measurement value are related to convey that a joint inventor had possession of the claimed invention. The recitation of an average of power values as “one first-type measurement” and a power value as “any first-type measurement value” (see claim 1, lines 7-9 and claim 3, lines 7-9) are examples of the first-type measurement and first-type measurement value, respectively, how the first-type measurement value is derived from or based on the first-type measurement. Furthermore, the specification does not describe or indicate how a “measurement” differs from a “measurement value.”
Also, the scope of claim 1, lines 3-7 and claim 3, lines 3-7 includes first-type measurements other than an average of power values but limits the first-type measurement value to a power value. The specification, at the time the application was filed, does not describe how a power value is “acquired” from other “first-type measurements.” The scope of the claim encompasses more than the examples of the measurements or measurement values provided in the specification whereas the detailed description describes a limited number of embodiments. The detailed description does not describe “first-type measurements,” “first-type measurement values,” “target second-type measurement” and “second-type measurement value” in such a way that reasonably conveys to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention, i.e. the scope of the claim.
With regard to claims 1 and 3, the specification, at the time the application was filed, also does not describe how to use a “first-type measurement value in the process of performing the target second-type measurement” (see claim 1, lines 20-21 and claim 3, lines 20-21) in such a way as to convey that a joint inventor, or for pre-AIA  the inventor(s), had possession of the claimed invention. Paragraph [0148] mentions using the X first-type measurement values in the process of performing the target second-type measurement. The applicant submits that the target second-type measurement is 
With regard to claims 14 and 27, the specification, at the time the application was filed, does not describe how the second-type measurement value is “used for determining a first upper bound” (see claim 14, lines 4-6 and claim 27, lines 6-7) in such a way as to convey that a joint inventor, or for pre-AIA  the inventor(s), had possession of the claimed invention. The specification does not describe how “a first upper bound” is determined based on the second-type measurement value (e.g. how does “a first upper bound” relate to the second-type measurement(s) so that the first upper bound can be “determined” based on the second-type measurement value or how is “a first upper bound” derived from the second-type measurement(s)).
Dependent claim(s) are rejected under the same ground(s) as the claim(s) from which it depends.

Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 6, it is unclear how “wherein each of X1 first-type . . . X1 is a non-negative integer not greater than X” on line 2-5 relates to “each of X1 first-type measurement… X1 is a non-negative integer not greater than X” in claim 3, lines 21-24. Since claim 6, lines 2-5 duplicates claim 3, lines 21-24, it is unclear whether claim 6, lines 2-5 differs in the scope from claim 3, lines 21-24 or whether claim 6, lines 2-5 should be deleted.
Dependent claim(s) are rejected under the same ground(s) as the claim(s) from which it depends.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is (571)272-3054.  The examiner can normally be reached on Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETSY DEPPE/Primary Examiner, Art Unit 2633